UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                              :
HUNTER R. LEVI,                               :
                                              :
                       Plaintiff,             :
                                              :
       v.                                     :       Civil Action No. 10-1294 (RWR)
                                              :
INTERNATIONAL BROTHERHOOD                     :
OF TEAMSTERS,                                 :
                                              :
                       Defendant.             :
                                              :


                                MEMORANDUM AND ORDER


       This matter is before the Court on “Plaintiff[’s] Motion for Reconsideration and

Affidavit,” [Dkt. #15] (“Pl.’s Mot.”), which is construed as a motion to alter or amend a

judgment under Rule 59(e) of the Federal Rules of Civil Procedure, and his supplemental

memorandum [Dkt. #16] (“Supp. Mem.”) titled “New Evidence.” For the reasons stated below,

the motion will be denied.


       “Our Court of Appeals has characterized motions for reconsideration under Federal Rule

of Civil Procedure 59(e) as ‘discretionary.’” Liberty Prop. Trust v. Republic Props. Corp., 570

F. Supp. 2d 95, 97 (D.D.C. 2009) (quoting Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir.

1996) (per curiam)). Such motions are “not routinely granted,” Williams v. Savage, 569 F. Supp.

2d 99, 108 (D.D.C. 2008), and relief ordinarily is not granted absent a finding by the district

court “that there is an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.” Firestone, 76 F.3d at 1208. None

of these circumstances is evident in this case.

                                                  1
       Plaintiff was an employee of Anheuser-Busch Companies, Inc. (“AB”) and joined the

International Brotherhood of Teamsters (“IBT”) union in 1979. See Comp. at 1, 9-10. Plaintiff

was terminated in 2003, id. at 12, and at “a July 2003 AB-IBT union contract hearing [he] was

represented by his local IBT union,” id. at 15. “After the hearing on July 22, 2003, [plaintiff’s]

local business agent and the IBT attorney” informed plaintiff that “the union would not be doing

anymore [sic] to help [him] in a tough case.” Id. at 15. The complaint identified no contract or

contract provision allegedly breached by the IBT, and based on plaintiff’s apparent

dissatisfaction with the presentation afforded him before and after his termination, see id. at 3-5;

see also Supp. Mem. at 2, the Court “discern[ed] a single claim against the IBT: it failed its

contractual obligation under a collective bargaining agreement to provide him fair representation

in the post-termination proceedings.” Levi v. Int’l Bhd. of Teamsters, 842 F. Supp. 2d 306, 309

(D.D.C. 2012). However, because the local union, not the IBT, was a party to the relevant

contract, that is, the collective bargaining agreement (“CBA”) between AB and the local union, it

alone was responsible for providing plaintiff post-termination representation. See id. “Absent a

showing that the IBT owed plaintiff a duty of fair representation, plaintiff’s breach of contract

claim fail[ed].” Id.


       Plaintiff now asserts that his claim arose instead under the IBT’s Constitution, not the

CBA. According to plaintiff, the “IBT breached its contractual duty to [plaintiff] in 2003 by

failing its IBT Constitution [sic] duty to ensure AB and Levi’s Local Union enforcement of the

AB-IBT CBA.” Pl.’s Mot. at 2 (page numbers designated by the Court). In other words, the

IBT’s alleged failure to intervene in the local union’s handling of plaintiff’s pre- and post-

termination proceedings comprises a breach of the IBT’s Constitution. The Court is mindful that

a complaint drafted by a pro se plaintiff must be construed liberally. See Haines v. Kerner, 404


                                                  2
U.S. 519, 520 (1972). But the Court has reviewed the complaint and concludes that it cannot

reasonably be interpreted as raising a claim against the IBT for an alleged breach of its

constitution.


       Plaintiff’s purported introduction of “new evidence” does not warrant the relief he seeks.

Plaintiff’s supplemental memorandum includes copies of documents pertaining to his appeal to

the Trustees of the St. Louis Teamster Brewery Workers Pension Plan regarding his pension

benefits. Plaintiff’s former employer is ‘not required to make pension contributions for which no

compensation is payable to an employee,” Supp. Mem., Ex. (Letter to plaintiff from Zenith

American Solutions, Inc. dated May 17, 2012) at 1(page number designated by the Court), and

therefore plaintiff is not entitled to pension benefits which would have accrued after his

termination in 2003, see id. at 3-4. At this late date, plaintiff cannot, in essence, amend his

complaint to add a new claim or to demand additional damages as compensation for “pension

losses.” Supp. Mem. at 3.


       Accordingly, it is hereby


       ORDERED that “Plaintiff[’s] Motion for Reconsideration and Affidavit,” [Dkt. #15] is

DENIED.


       SO ORDERED.


       Signed this 31st day of August, 2012.


                                                      /s/_______________________
                                                      RICHARD W. ROBERTS
                                                      United States District Judge




                                                  3